--------------------------------------------------------------------------------

Exhibit 10.5
 
REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of May
23, 2014, by and between Aéropostale, Inc., a Delaware corporation (the
“Company”), and Aero Investors LLC, a Delaware limited liability company
(“Investor”).


RECITALS


WHEREAS, pursuant to that certain Loan and Security Agreement, dated as of the
date hereof, by and among the Company, the guarantors named therein, Investor,
as agent, and the other lenders party thereto (the “Loan Agreement”), Investor
agreed to make a “Tranche A Term Loan” (as defined in the Loan Agreement) to the
Company in the aggregate principal amount of $100,000,000 on the terms contained
therein;


WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of the date
hereof, by and between the Company and Investor (the “Purchase Agreement”),
Investor agreed to purchase from the Company, and the Company agreed to issue
and sell to Investor, an aggregate of 1,000 shares of Series B Convertible
Preferred Stock of the Company, par value $0.01 per share (the “Convertible
Preferred Stock”), which shares are convertible into shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”) on the terms set
forth in the Certificate of Designation of Preferences of Series B Convertible
Preferred Stock attached to the Purchase Agreement;


WHEREAS, as a condition to the consummation of the Purchase Agreement, the
Company and Investor entered into that certain Investor Rights Agreement, dated
as of the date hereof, which sets forth certain of their respective rights and
obligations with respect to the capital stock of the Company, including the
Convertible Preferred Stock; and


WHEREAS, as a condition to the consummation of the transactions contemplated by
each of the Loan Agreement and the Purchase Agreement, the Company has agreed to
enter into this Agreement in order to grant certain registration rights to
Investor, as set forth below.


NOW, THEREFORE, in consideration of the foregoing promises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:



SECTION 1. GENERAL

 
1.1                 Definitions.  As used in this Agreement, the following terms
shall have the following respective meanings:


“Affiliate” of any Person means any other Person controlling, controlled by or
under common control with such particular person or entity.  The term “control”
(including the terms “controlling,” “controlled” and “under common control
with”) as used with respect to any Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble.


“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York are open for the general transaction of business.


“Common Stock” has the meaning set forth in the recitals.


“Company” has the meaning set forth in the preamble.


“Convertible Preferred Stock” has the meaning set forth in the recitals.


“Demand Registration Requests Available” shall mean the number equal to three
(3) less (i) the number of Registration Statements requested by Investor
pursuant to Section 2.1(b) and (ii) the number of underwritten shelf takedowns
requested by Investor pursuant to Section 2.1(g).
 
“Effective Date” means, with respect to a Registration Statement filed pursuant
to Section 2.1, the date that such Registration Statement is first declared
effective by the Commission.


“Effectiveness Deadline” means, with respect to any Registration Statement
required to be filed pursuant to Section 2.1, the tenth (10th) Business Day
after the date the Company is notified (orally or in writing, whichever is
earlier) by the SEC that such Registration Statement will not be “reviewed” or
will not be subject to further review; provided, that if the Effectiveness
Deadline falls on a day that the Commission is closed for business, the
Effectiveness Deadline shall be extended to the next Business Day on which the
Commission is open for business.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, or similar
federal statute successor thereto, and the rules and regulations of the
Commission promulgated thereunder, as they each may, from time to time, be in
effect at the time.


“Form S-1” means a Registration Statement on Form S-1 under the Securities Act
or any successor or similar registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial historical information by reference to other documents filed by the
Company with the SEC.


“Form S-3” means a Registration Statement on Form S-3 under the Securities Act
or similar registration form under the Securities Act subsequently adopted by
the SEC which permits inclusion or incorporation of substantial historical and
prospective information by reference to other documents filed by the Company
with the SEC.


“Investor” has the meaning set forth in the preamble.


“Loan Agreement” has the meaning set forth in the recitals.


“Misstatement” has the meaning set forth in Section 2.4.


2

--------------------------------------------------------------------------------

“Person” means any individual, corporation, partnership, sole proprietorship,
joint venture, limited liability company, business trust, joint stock company,
trust, association or unincorporated organization or any government or any
agency or political subdivision thereof.


“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.


“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing a Registration Statement in compliance with the
Securities Act, and the declaration or ordering of effectiveness of such
Registration Statement.


“Registrable Securities” means (1) the Shares or other securities issuable at
any time upon conversion of the Convertible Preferred Stock and (2) any other
shares of Common Stock held by the Investor or any of its Affiliates, including
without limitation, any shares of Common Stock held by Lemur LLC, a Delaware
limited liability company.  Registrable Securities shall continue to be
Registrable Securities (whether they continue to be held by Investor, its
Affiliates or they are sold to other Persons) until (i) they are sold pursuant
to an effective Registration Statement under the Securities Act, or (ii) they
may be sold by their holder pursuant to Rule 144 without regard to the manner of
sale and volume requirements thereunder; provided, that, in the case of the
foregoing clause (ii), to the extent that any of such securities subsequently
become ineligible for sale pursuant to Rule 144 or again cannot be sold in full
without limitation of any kind, they shall be deemed Registrable Securities
again.


 “Registration Expenses” shall mean all fees and expenses incurred by the
Company and Investor or any other holder of Registrable Securities relating to
any registration, qualification or compliance pursuant to this Agreement,
including, without limitation, all registration and filing fees, exchange
listing fees, transfer agent’s and registrar’s fees, cost of distributing
Prospectuses in preliminary and final form as well as any supplements thereto,
printing expenses, fees and disbursements of counsel for the Company, blue sky
compliance and filing fees and expenses, expenses of the Company’s independent
accountants, and fees and expenses of underwriters (excluding discounts and
commissions) and any other Persons retained by the Company, but shall not
include Selling Expenses and the compensation of regular employees of the
Company, which shall be paid by the Company.


“Registration Statement” means any registration statement (including a Shelf
Registration) filed by the Company under the Securities Act, pursuant to the
registration rights provided hereunder, including the Prospectus, any amendments
and supplements to such registration statement, including post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


3

--------------------------------------------------------------------------------

“SEC” or “Commission” means the Securities and Exchange Commission or any
successor agency.


“Securities Act” shall mean the Securities Act of 1933, as amended, or similar
federal statute successor thereto, and the rules and regulations of the
Commission promulgated thereunder, as they each may, from time to time, be in
effect.


“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities and
any fees and disbursements of any counsel representing Investor or any of its
Affiliates (or any subsequent holder of Registrable Securities) in connection
with a Registration Statement or the sale of Registrable Securities.


“Shares” refers to the shares of Common Stock issuable upon conversion of the
Convertible Preferred Stock.


“Shelf Registration” has the meaning set forth in Section 2.1(a).


“Suspension Notice” has the meaning set forth in Section 2.4(b).


“Termination Date” has the meaning set forth in Section 2.1(a)


“Underwritten Offering Requests Available” shall mean the number equal to three
(3) less (i) the number of underwritten offerings requested by Investor pursuant
to Section 2.1(g) and (ii) the number of Registration Statements requested by
Investor pursuant to Section 2.1(b) that do not involve an underwriter.


“Violation” has the meaning set forth in Section 2.6(a).



SECTION 2. REGISTRATION

 
2.1                Shelf Registration.


(a)    Upon the written request of Investor or its Affiliates from time to time,
the Company shall use its commercially reasonable efforts to file with the SEC a
Registration Statement on Form S-3 with respect to the resale from time to time,
subject to the restrictions in Section 2.1(g), whether underwritten or
otherwise, of the Registrable Securities by Investor or any of its Affiliates (a
“Shelf Registration”); provided, that the Company shall not be required to
effect any Shelf Registration if Form S-3 is not available for such offering and
no other form is available on which to register such offering on a continuous or
delayed basis, in which event Investor shall have the right to request that
number of registrations for resale under the Securities Act of all or part of
the Registrable Securities in accordance with Section 2.1(b) hereof equal to the
number of Demand Registration Requests Available, if any; provided, further,
that the Company shall not be required to effect a Shelf Registration at any
time that another Shelf Registration requested under this Section 2.1(a) remains
effective.  The Company shall use its commercially reasonable efforts to cause
the Shelf Registration to be filed within sixty (60) days after the initial
request and shall use its commercially reasonable efforts to cause such
Registration Statement to be declared effective by the SEC as soon as reasonably
practicable after filing and no later than the Effectiveness Deadline.  The
Company shall use its commercially reasonable efforts to cause each Shelf
Registration, once filed and effective, to remain effective until the date on
which all Registrable Securities included in the Registration Statement shall
have been publicly sold or shall have otherwise ceased to be Registrable
Securities, as determined by counsel to the Company (“Termination Date”).


4

--------------------------------------------------------------------------------

(b)    In the event no Shelf Registration can occur due to the unavailability of
Form S-3 for the registration requested under Section 2.1(a) above, then
Investor may make the number of requests for registration of all or part of the
Registrable Securities equal to the Demand Registration Requests Available, if
any, at which times the Company shall file a Registration Statement on Form S-1
or any similar long-form registration statement as the Company may elect or is
required to use, and the Company shall use its commercially reasonable efforts
to keep such registration current and effective until the Termination Date;
provided, that the Company shall not be required to effect a registration if the
aggregate offering price of the securities to be offered in such registration is
less than $10,000,000 unless the Registrable Securities to be offered constitute
all of the then outstanding Registrable Securities.  Without the prior written
consent of Investor, such Registration Statement shall not include shares of
Common Stock for sale for the account of any Person other than Investor or its
Affiliates.  If any of the Registrable Securities are to be sold in an
underwritten offering pursuant to this Section 2.1(b), Investor shall select the
managing underwriter or underwriters therefor, subject to the prior approval of
the Company (such approval not to be unreasonably withheld, conditioned or
delayed).  A request for registration under Section 2.1 shall not count against
the number of Demand Registration Requests Available or Underwritten Offering
Requests Available if (i) after the applicable Registration Statement has become
effective, such Registration Statement or the related offer, sale or
distribution of Registrable Securities thereunder becomes the subject of any
stop order, injunction or other order or restriction imposed by the SEC or any
other governmental agency or court for any reason attributable to the Company
and such interference is not thereafter eliminated so as to permit the
completion of the contemplated distribution of Registrable Securities or (ii) in
the case of an underwritten offering, the conditions specified in the related
underwriting agreement, if any, are not satisfied or waived for any reason
attributable to the Company or for any reason not attributable to the selling
holder(s) or its Affiliates, and as a result of any such circumstances described
in clause (i) or (ii), less than all of the Registrable Securities covered by
the Registration Statement are sold by the selling holder(s) pursuant to the
Registration Statement. In addition, in circumstances other than those described
in clauses (i) and (ii) of the immediately preceding sentence, a Registration
Statement shall not count against the number of Demand Registration Requests
Available or Underwritten Requests Available unless and until it has become
effective and Investor and its Affiliates are able to register at least a
majority of the Registrable Securities requested by Investor and its Affiliates
to be included in such registration.


(c)    In addition, if at any time the Company has registered or has determined
to register any of its securities for its own account or for the account of
other security holders of the Company on any registration form (other than Form
S-4 or S-8) which permits the inclusion of the Registrable Securities for the
purposes of conducting a public offering (a “Piggyback Registration”), the
Company will give Investor written notice thereof no less than fifteen (15) days
prior to the anticipated filing date and, subject to Sections 2.1(d), shall
include in such registration all Registrable Securities requested in writing by
Investor to be included therein (including any such Registrable Securities of
Investor’s Affiliates); provided, that any such written request by Investor
shall be provided to the Company no later than ten (10) days after receipt by
Investor of the Company’s notice to Investor of a Piggyback Registration.  The
Company shall not grant to any Person the right to request the Company to
register any Common Stock in a Piggyback Registration that would contravene the
provisions of Sections 2.1(c)-(f).


5

--------------------------------------------------------------------------------

(d)    If the Piggyback Registration is for an underwritten offering, the
Company shall so advise in the notice provided to Investor under Section
2.1(c).  In such event, the right of Investor and its Affiliates to be included
in a Piggyback Registration shall be conditioned upon Investor’s and its
Affiliates’ participation in such underwriting and entry into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such underwriting by the Company.


(e)    The Company shall have the right to terminate or withdraw any Piggyback
Registration initiated by it prior to the effectiveness of such registration,
irrespective of whether Investor and its Affiliates have elected to include
Registrable Securities in such registration.  The Registration Expenses of such
withdrawn or terminated registration under this Section 2.1(e) shall be borne by
the Company in accordance with Section 2.2.


(f)    If a Piggyback Registration is initiated as an underwritten offering and
the managing underwriters advise the Company and Investor that, in their
reasonable opinion, the number of shares of Common Stock and other Registrable
Securities proposed to be included in such registration exceeds the number of
shares of Common Stock that can be sold in such underwritten offering without
materially delaying or jeopardizing the success of the offering (including the
offering price per share), the Company shall include in such registration: (i)
in the case of a primary underwritten offering on behalf of the Company, first,
the number of shares of Common Stock that the Company proposes to sell; and
second, the number of shares of Common Stock and other Registrable Securities
requested to be included therein by holders of Common Stock and other
Registrable Securities, including Investor and its Affiliates, pro rata among
all such holders on the basis of the number of shares of Common Stock and other
Registrable Securities requested to be included therein by all such holders or
as such holders and the Company may otherwise agree and (ii) in the case of an
underwritten registration on behalf of a holder of shares of Common Stock other
than Investor and its Affiliates, first, the number of shares of Common Stock to
be included therein by the holder(s) requesting such registration; second, the
number of shares of Common Stock and other Registrable Securities requested in
good faith by the Company and Investor and its Affiliates (if Investor and its
Affiliates have elected to include Registrable Securities in such Piggyback
Registration), pro rata among the Company and Investor and its Affiliates on the
basis of the number of shares of Common Stock and other Registrable Securities
requested in good faith to be included therein by Investor, its Affiliates and
the Company.


(g)    Investor shall have the right to make a number of written requests, which
requests shall state the number of shares of Registrable Securities to be
disposed of, equal to the Underwritten Offering Requests Available, if any, for
underwritten offerings of its Registrable Securities pursuant to a Registration
Statement.


6

--------------------------------------------------------------------------------

2.2                 Expenses of Registration.  Except as specifically provided
herein, all Registration Expenses incurred in connection with any Registration,
qualification or compliance hereunder shall be borne by the Company.  The
obligation of the Company to bear Registration Expenses shall apply irrespective
of whether a registration once properly demanded or requested becomes effective
or is withdrawn or suspended.  All Selling Expenses incurred in connection with
any registrations hereunder shall be borne by Investor and its Affiliates.


2.3                 Obligations of the Company.  Whenever required to effect the
registration of any Registrable Securities, the Company shall:


(a)    Comply with the requirements of Section 2.1 above, including preparing
and filing with the SEC a Registration Statement with respect to a proposed
offering of Registrable Securities and preparing and filing all amendments and
supplements related to such Registration Statement and Prospectus and any
related issuer free writing prospectuses as may be necessary to comply with
applicable securities laws, and the Company shall use its commercially
reasonable efforts to have such Registration Statement declared effective as
promptly as reasonably practicable, provided, that before filing a Registration
Statement or Prospectus or any amendments or supplements thereto and issuer free
writing prospectuses, the Company shall furnish to Investor’s counsel copies of
all such documents proposed to be filed and give such counsel a reasonable
opportunity to review and comment on such documents before they are filed and
the opportunity to object to any information pertaining to Investor and/or its
Affiliates that is contained therein, and the Company shall make any changes,
with respect to information regarding Investor and/or its Affiliates, reasonably
requested by such counsel, to such documents prior to filing.


(b)    Furnish to Investor and its Affiliates such number of copies of the
Prospectus, including a preliminary prospectus, and each amendment and
supplement thereto, in conformity with the requirements of the Securities Act,
and such other documents as they may reasonably request in order to facilitate
the disposition of Registrable Securities.


(c)    Use its commercially reasonable efforts to register and qualify the
securities covered by such Registration Statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by
Investor, its Affiliates or any managing underwriter, to keep such registration
in effect for so long as such Registration Statement remains in effect and use
its commercially reasonable efforts to take any other action which may be
reasonably necessary to enable Investor and/or its Affiliates to consummate the
disposition in such jurisdiction of the securities owned by Investor and/or its
Affiliates; provided, that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business, to subject itself
to taxation (where it is not already subject to taxation), or to file a general
consent to service of process in any such jurisdictions.


7

--------------------------------------------------------------------------------

(d)    In the event of any underwritten public offering involving Registrable
Securities, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, substance and scope, with the managing
underwriter of such offering and use its commercially reasonable efforts to take
all such other actions reasonably requested by Investor, its Affiliates or by
the managing underwriter(s), if any, to expedite or facilitate the underwritten
disposition of such Registrable Securities, and in connection therewith (i) make
such representations and warranties to Investor, its Affiliates and the managing
underwriter(s), if any, with respect to the business of the Company and its
subsidiaries, and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by the issuer in similar
underwritten offerings of equity securities by similar companies, and, if true,
confirm the same if and when requested; provided, however, that in no event
shall the Company be obligated to make any representations and warranties as to
information of Investor or its Affiliates (other than the Company and its
subsidiaries) provided in writing by Investor or its Affiliates, or any
subsequent holder of Registrable Securities, specifically for inclusion in such
Registration Statement, (ii) if an underwriting agreement is entered into, use
its commercially reasonable efforts to ensure it contains indemnification
provisions and procedures customarily present in similar underwritten offerings
of equity securities by similar companies and consistent with the provisions of
Section 2.6 hereof, and (iii) deliver such documents and certificates as are
customarily delivered by the issuer in similar underwritten offerings of equity
securities by similar companies, if any, to evidence the continued validity of
the representations and warranties made pursuant to clause (i) above and to
evidence compliance with any customary conditions contained in the underwriting
agreement or other agreement entered into by the Company.  Investor and its
Affiliates shall also enter into and perform its obligations under any such
agreement.


(e)    Promptly notify Investor and its Affiliates in writing, when Registrable
Securities are covered by such Registration Statement, at any time when the
Prospectus is required to be delivered under the Securities Act of the happening
of any event as a result of which the Prospectus, as then in effect, includes an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances under which they were made and the Company shall
promptly prepare and file with the SEC (and furnish to Investor and its
Affiliates a reasonable number of copies of) a supplement or amendment to such
Prospectus so that, as thereafter delivered to Investor, its Affiliates and the
purchasers of such Registrable Securities, such Prospectus shall not contain an
untrue statement of a material fact or omit to state any fact necessary to make
the statements therein not misleading in light of the circumstances under which
they were made.


(f)    Promptly notify Investor and its Affiliates in writing (i) when any
Registration Statement filed pursuant to Section 2.1 or any amendment thereto
has been filed with the SEC and when such Registration Statement or any
post-effective amendment thereto has become effective, (ii) of any request by
the SEC for amendments or supplements to any Registration Statement or the
Prospectus included therein or for additional information, and (iii) of the
receipt by the Company or its legal counsel of any notification with respect to
the suspension of the qualification of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose.


8

--------------------------------------------------------------------------------

(g)    Use its commercially reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the outside counsel representing the Company for the purposes of such
registration, in form, scope and substance as is customarily given to
underwriters in similar underwritten public offerings of equity securities by
similar companies, addressed to the underwriters, if any, and (ii) a “comfort”
letter dated as of such date, from the independent registered public accountants
of the Company (and, if necessary, any other independent certified public
accountant of any business acquired by the Company for which financial
statements and financial data are included in the Registration Statement), in
form, scope and substance as is customarily given by independent registered
public accountants to underwriters in similar underwritten public offerings of
equity securities by similar companies addressed to the underwriters, if any.


(h)    Use commercially reasonable efforts to prevent the issuance of, and
promptly notify Investor and its Affiliates in writing if Registrable Securities
are covered by such Registration Statement in the event of the issuance of, any
stop order suspending the effectiveness of a Registration Statement, or any
order suspending or preventing the use of any related Prospectus or suspending
the qualification of any equity securities included in such Registration
Statement for sale in any jurisdiction, and use its commercially reasonable
efforts promptly to obtain the withdrawal of such order.


(i)    Cooperate with Investor and its Affiliates and use commercially
reasonable efforts to procure the timely preparation and delivery of Registrable
Securities (whether through The Depository Trust Company (“DTC”), book-entry or
physical certificates), which certificates shall be free, to the extent
permitted under law, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such name as Investor
and its Affiliates may reasonably request.  Registrable Securities in
certificated form and free from all restrictive legends may be transmitted by
the transfer agent to Investor and its Affiliates by crediting the account of
Investor’s and/or its Affiliates’ prime broker with DTC as directed by Investor
and its Affiliates.


(j)    Otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission under the Securities Act and
the Exchange Act, including Rule 172, notify Investor and its Affiliates
promptly if the Company no longer satisfies the conditions of Rule 172 and take
such other actions as may be reasonably necessary to facilitate the registration
of the Registrable Securities hereunder.


(k)    (i) Use commercially reasonable efforts to list the Registrable
Securities covered by such Registration Statement with any national securities
exchange on which the Common Stock of the Company is then listed or national
market interdealer quotation system on which the Common Stock is then listed,
and enter into such customary agreements, including a supplemental listing
application and indemnification agreement in customary form; provided, however,
that the applicable listing requirements are satisfied, and (ii) provide a
transfer agent and registrar for such Registrable Securities covered by such
Registration Statement no later than the Effective Date of such Registration
Statement.  The Company shall bear the cost of all reasonable expenses
associated with any listing.  A copy of any opinion of counsel accompanying a
listing application by the Company with respect to such Registrable Securities
shall be furnished to Investor and its Affiliates, upon request.


(l)    Upon reasonable notice to the Company, make available for inspection by a
single representative of Investor, its Affiliates and the managing
underwriter(s), if any, and their respective attorneys or accountants, at the
offices where normally kept, during reasonable business hours, financial and
other records, pertinent corporate documents and properties of the Company, and
cause the officers, directors and employees of the Company to supply all
information in each case reasonably requested by any such representative,
managing underwriter(s), attorney or accountant in connection with such
Registration Statement.


9

--------------------------------------------------------------------------------

(m)            Make reasonably available senior executives of the Company to
participate in “road show” and other customary marketing presentations from time
to time as reasonably requested by the managing underwriter(s); provided, that
the Company shall not be obligated to participate in such “road show” and other
customary marketing presentations more than one (1) time in any 180 day period;
provided, further, that the Company shall not be obligated to participate in any
such “road show” and other customary marketing presentations that would
materially interfere with the performance of such senior executives’ duties to
the Company.


2.4                Suspension of Sales.  Upon (a) receipt of any notice from the
Company that: (i) the SEC has issued a stop order suspending the effectiveness
of any Registration Statement, or has initiated or threatened any proceeding for
such purpose; (ii) the Company has received a notification with respect to the
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, or the initiation of any
proceeding for such purpose; (iii) the SEC has made a request for an amendment
or supplement to any Registration Statement or any Prospectus or (iv) any
Registration Statement or any Prospectus relating thereto is found to contain an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances under which they were made (a “Misstatement”); or
(b) receipt of written notice from the Company that the Company’s Board of
Directors has determined, in good faith, based upon the advice of counsel, that
a registration or disposition of Registrable Securities would require the
disclosure of material non-public information, the disclosure of which would
have a material adverse effect on the Company and its subsidiaries, taken as a
whole, or would adversely affect a material proposed financing, acquisition,
disposition, merger, reorganization or other comparable transaction (the written
notices referred to in the preceding clauses (a) and (b), each, a “Suspension
Notice”), the Company shall be entitled, for a reasonable period of time, to
postpone the filing or effectiveness of, or suspend the effectiveness of, such
Registration Statement (or any amendment thereto) or suspend the use of any
related Prospectus and, except in the case of Section 2.4(a)(iii) or Section
2.4(a)(iv) above, as applicable, shall not be required to amend or supplement
such Registration Statement, any related Prospectus or any document incorporated
by reference therein, and Investor and its Affiliates shall forthwith
discontinue disposition of Registrable Securities pursuant to such Registration
Statement, until, in the case of Section 2.4(a)(iii) or Section 2.4(a)(iv)
above, as applicable, Investor and its Affiliates have received copies of any
supplemented or amended Prospectus that corrects any Misstatement, or until
Investor and its Affiliates are advised in writing by the Company that the use
of the Prospectus may be resumed.  If so directed by the Company in connection
with a Prospectus subject to a suspension of sales under this Section 2.4,
Investor and its Affiliates shall deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies then in Investor’s and its
Affiliates’ possession, of such Prospectus as soon as reasonably practicable
following receipt of such notice.  In the case of clauses (a)(iv) and (b) of
this Section 2.4, (y) notice from the Company that disposition of Registrable
Securities may resume shall be given not later than ninety (90) days after the
Suspension Notice and (z) at least thirty (30) days shall elapse between such
notice and any subsequent Suspension Notice.  The Company shall use its
commercially reasonable efforts to minimize the duration of any suspension under
this Section 2.4, which shall not, in the case of clauses (a)(iv) and (b) of
this Section 2.4, exceed ninety (90) days in any twelve month period.
10

--------------------------------------------------------------------------------

2.5                 Delay of Registration; Furnishing Information.  It shall be
a condition precedent to the obligations of the Company to take any action
pursuant to Section 2.1 that Investor and any of its Affiliates participating in
such offering shall furnish to the Company such information regarding Investor,
its Affiliates, the Registrable Securities held by Investor and its Affiliates
and the intended method of disposition of such securities as shall be required
to effect the registration of their Registrable Securities.


2.6                 Indemnification.  In the event any Registrable Securities
are included in a Registration Statement under this Section 2:


(a)    To the extent permitted by law, the Company will indemnify and hold
harmless Investor, its Affiliates and their officers, directors, agents, general
partners, managing members, managers and employees and each Person, if any, who
controls Investor and its Affiliates within the meaning of the Securities Act or
the Exchange Act against any losses, claims, damages, or liabilities (joint or
several) to which they may become subject under the Securities Act, or the
Exchange Act or other federal or state law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively, a “Violation”): (i) any untrue statement or alleged untrue
statement of a material fact contained in such Registration Statement, including
any Prospectus, under which such Registrable Securities were registered under
the Securities Act, except to the extent that such untrue statement or alleged
untrue statement is based solely upon information provided in writing by
Investor and/or its Affiliates expressly for use therein, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, except to the extent
that such omission or alleged omission is based solely upon information provided
in writing by Investor and/or its Affiliates expressly for use therein or (iii)
any violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law; and the
Company will pay to Investor, its Affiliates or any controlling Person, as
accrued, any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, however, that the indemnity agreement contained in this
Section 2.6(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
prior written consent of the Company (such consent not to be unreasonably
withheld, conditioned or delayed).


11

--------------------------------------------------------------------------------

(b)    To the extent permitted by law and provided that Investor and its
Affiliates are not entitled to indemnification pursuant to Section 2.6(a) above
with respect to such matter, Investor and its Affiliates, when selling
Registrable Securities, will indemnify and hold harmless the Company, each of
its directors, each of its officers who has signed the Registration Statement,
and each Person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act, against any losses, claims, damages, or
liabilities to which any of the foregoing persons may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any (i) untrue statement or alleged untrue statement of
a material fact regarding Investor and/or its Affiliates and provided in writing
by Investor and/or its Affiliates expressly for use in such Registration
Statement, including any Prospectus or free writing prospectus thereto or (ii)
the omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, in
each case to the extent (and only to the extent) that such untrue statement or
alleged untrue statement or omission or alleged omission was made in such
Registration Statement, preliminary or final Prospectus, amendment, supplement
or free writing prospectuses thereto, in reliance upon and in conformity with
written information furnished by Investor and/or its Affiliates expressly for
use in connection with such Registration Statement; and Investor and/or its
Affiliates will pay the Company or controlling Person, as accrued, any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, or action as a result of
Investor’s and/or its Affiliates’ untrue statement or omission; provided,
however, that the indemnity agreement contained in this Section 2.6(b) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of Investor and/or
its Affiliates, as applicable (such consent not to be unreasonably withheld,
conditioned or delayed); provided, that in no event shall the aggregate of all
indemnification payments by Investor and its Affiliates under this Section
2.6(b) exceed the net proceeds from the offering received by Investor and its
Affiliates.


(c)    Promptly after receipt by an indemnified party under this Section 2.6 of
notice of the commencement of any claim or action (including any governmental
action), such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 2.6, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the reasonable fees and expenses of such counsel to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding.  The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall not relieve such indemnifying party of any liability to
the indemnified party under this Section 2.6, except to the extent such failure
to give notice has a material adverse effect on the ability of the indemnifying
party to defend such action.


12

--------------------------------------------------------------------------------

(d)    If the indemnification provided for in this Section 2.6 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations.  The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.  Notwithstanding
the foregoing, the amount Investor and its Affiliates will be obligated to
contribute pursuant to this Section 2.6(d) will be limited to an amount equal to
the net proceeds received by Investor and its Affiliates from the offering
giving rise to such obligation to contribute (less the aggregate amount of any
damages which Investor and its Affiliates have otherwise been required to pay in
respect of such loss, liability, claim, damage, or expense or any substantially
similar loss, liability, claim, damage, or expense arising from the sale of such
Registrable Securities).  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution hereunder from any person who was not guilty of such fraudulent
misrepresentation.


(e)    Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in any underwriting agreement entered
into in connection with the underwritten public offering of Registrable
Securities are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control; provided, that the indemnification
provisions of Investor and its Affiliates in any underwriting agreement may not
conflict with the provisions of this Section 2.6 without the consent of Investor
and its Affiliates participating in such underwritten public offering.


(f)    The obligations of the Company, Investor and its Affiliates under this
Section 2.6 shall survive the completion of any offering of shares of Common
Stock in a Registration Statement under this Section 2.6, and otherwise,
regardless of (i) any termination of any underwriting or agency agreement or
(ii) the consummation of the sale or successive resales of the registered
securities.  The indemnity and contribution agreements contained in this Section
2.6 are in addition to any liability that an indemnifying party may have to an
indemnified party.


2.7                 Lock-up Agreement.  Whenever the Company proposes either to
register any of its equity securities under the Securities Act or offer for sale
its registered equity securities in an underwritten offering for its own account
(other than on Form S-4 or S-8 or any similar successor form or another form
used for a purpose similar to the intended use of such forms), Investor and its
Affiliates agree not to effect any sale or distribution, including any sale
pursuant to Rule 144, or to request registration under Section 2.1(a) of any
Registrable Securities for the time period reasonably requested by the managing
underwriter for the underwritten offering; provided, that in no event shall such
period exceed ninety (90) days after the Effective Date of the Registration
Statement (plus customary lock-up extension periods relating to earnings or
material Company news releases) relating to such registration or the pricing of
any such offering, as applicable.  The Company agrees that, in connection with
an underwritten offering in respect of which Registrable Securities are being
sold, if requested by the managing underwriter(s), it will not, directly or
indirectly, sell, offer to sell, grant any option for the sale of (other than
under the terms of any employment or consulting agreement, any employment offer
letter or any similar written agreement for the employment of employees of the
Company), or otherwise dispose of, any Common Stock or securities convertible
into or exchangeable or exercisable for Common Stock (subject to customary
exceptions), other than any such sale or distribution of Common Stock upon
conversion of the Convertible Preferred Stock or any other sale or distribution
of Registrable Securities, in the case of an underwritten offering, for a period
of ninety (90) days from the Effective Date of the Registration Statement
pertaining to such Registrable Securities or such shorter period to which
Investor and its Affiliates are subject.  If requested by such managing
underwriter(s), each of the Company, Investor and its Affiliates agrees to
execute a lock-up agreement, in customary form and subject to customary
exceptions, consistent with the terms of this Section 2.7.


13

--------------------------------------------------------------------------------

2.8                 Current Public Information.  The Company shall file all
reports required to be filed by it under the Securities Act and the Exchange Act
and shall take such further action as any holder or holders of Registrable
Securities may reasonably request, all to the extent required to permit such
holders to sell Registrable Securities pursuant to Rule 144 or a registration on
Form S-3.  Upon request, the Company shall deliver to any holder of Registrable
Securities a written statement as to whether the Company has complied with the
requirements of this Section 2.8.



SECTION 3. MISCELLANEOUS

 
3.1                 Successors and Assigns.  Nothing in this Agreement, express
or implied, is intended to confer any rights or benefits on any persons that are
not parties hereto, except as expressly provided in this Agreement (including
without limitation, the rights, benefits and obligations conferred or imposed on
Investor’s Affiliates, including Lemur LLC, in its capacity as a holder of
Registrable Securities); provided, that Investor and its Affiliates shall be
entitled to assign any or all of its rights under this Agreement, in whole or in
part, to any transferee of Registrable Securities if such transferee, after such
transfer, will hold greater than 25% of the aggregate number of shares of
Registrable Securities held by Investor and its Affiliates immediately following
the closing of the Purchase Agreement.


3.2                 Governing Law.  This Agreement shall be governed by and
construed under the laws of the State of New York without regard to its
conflicts of laws rules.


3.3                 Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


3.4                 Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


3.5                 Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified or upon
deposit with the United States Post Office, by registered or certified mail,
postage prepaid and addressed to the party to be notified at the address set
forth below, or at such other address as such party may designate, or with a
reliable overnight delivery service.
14

--------------------------------------------------------------------------------

If to the Company:
Aéropostale, Inc.
 
112 West 34th Street, 22nd Floor
 
New York, New York 10120
 
Attention:  General Counsel
 
Telephone: (646) 452-1851
 
E-mail: MSchuback@aeropostale.com
 
 
 
with a copy (which shall not constitute notice) to:
 
 
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Michael Aiello
 
Telephone: (212) 310-8000
 
E-mail: michael.aiello@weil.com



To Investor:
Aero Investors LLC
 
c/o Sycamore Partners
9 West 57th Street, 31st Floor
 
New York, New York 10019
 
Telephone No.: (212) 796-8500
 
Fax No.: (212) 796-8501
 
Attention: Stefan Kaluzny
 
E-mail: skaluzny@sycamorepartners.com



 
with a copy (which shall not constitute notice) to:

 
 
Law Offices of Gary M. Holihan, P.C.
2345 Larkdale Drive
Glenview, Illinois 60025
Attention: Gary M. Holihan
Email:            garyholihan@gmail.com
 
and
 
Winston & Strawn LLP
 
35 West Wacker Drive

 
 
Chicago, Illinois 60610
 
Attention: James Faley
 
Telephone: (312) 558-5792
 
Facsimile: (312) 558-5700
Email: jfaley@winston.com

 
3.6                 Amendments and Waivers.  Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Investor as
long as Investor and its Affiliates hold Registrable Securities.  Any amendment
or waiver effected in accordance with this paragraph shall be binding upon
Investor, its Affiliates and the Company.


3.7                 Severability.  If one or more provisions of this Agreement
are held to be unenforceable under applicable law, such provision shall be
excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.


3.8                  Entire Agreement.  This Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subject matter hereof.
* * * * *
15

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused and this Agreement to be
executed by their respective undersigned officers duly authorized as of the date
first set forth above.


 
AÉROPOSTALE, INC.
 
 
 
 
 
By:
/s/ Marc D. Miller
 
 
Name:  Marc D. Miller
 
 
Title: Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
AERO INVESTORS LLC
 
 
 
 
 
 
By:
/s/ Stefan Kaluzny
 
 
Name:  Stefan Kaluzny
 
 
Title:  Chief Executive Officer and President



{Aéropostale, Inc. -
Registration Rights Agreement}
 
 
S-1

--------------------------------------------------------------------------------